Citation Nr: 0611589	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1968 to July 1971, 
and subsequently served in the Air Force Reserve.  Reserve 
duty time is not at issue herein.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In its September 2004 remand, the Board noted 
that the RO had in December 1999 adjudicated the veteran's 
April 1999 claim for service connection for hepatitis B on 
the merits, but subsequently indicated that this was 
erroneous and the claim should have been treated as a 
petition to reopen the claim with new and material evidence.  
The Board, however, noting that the veteran had not been 
properly notified of the prior, September 1971 denial of his 
claim for service connection for serum hepatitis, deemed the 
December 1999 rating decision to have applied the correct 
standard, and remanded the new claim for service connection 
for hepatitis B for additional development.  As explained 
below, the requested development has taken place, and the 
Board will therefore decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998). 


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran's in-service hepatitis was 
acute and transitory and resolved without residual 
disability, and that, to the extent that the veteran has 
hepatitis B that constitutes a disability, it did not arise 
for many years after service and is not otherwise related to 
service.


CONCLUSION OF LAW

Chronic hepatitis B was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's April 1999 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  The Court in Pelegrini 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.

According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini indicated that the failure to provide VCAA notice 
when such notice was not mandated at the time is not a 
prejudicial error requiring remand where subsequent VA 
actions satisfy the purpose behind the notice requirement, 
i.e., affording a veteran an opportunity to participate in 
the processing of his claim.  Pelegrini, 18 Vet. App. at 122-
124.

Here, the RO's December 1999 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, November 2005 readjudication of 
the veteran's claim, VA provided VCAA notice in the Appeals 
Management Center's (AMC's) September 2004 letter.  This 
letter met the notice requirement.  In it, the AMC told the 
veteran it was still working on his claim for service 
connection for hepatitis B, and explained how to establish 
entitlement to this benefit.  The letter also indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining it.  The AMC also wrote on the first page of the 
letter: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have additional evidence in your possession, please send 
it to us."

The AMC's September 2004 letter also complied with the notice 
requirement as explained in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (Vet. App. March 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
letter stated that to establish entitlement to an increased 
evaluation for a service-connected disability, the evidence 
had to show that a service-connected condition had gotten 
worse.  The letter also explained that if VA decided the 
veteran's claim before a year from the date of the letter, he 
would continue to have until that date to submit additional 
evidence and protect his entitlement to benefits from the 
earliest possible date.  Moreover, to the extent that this 
did not fully notify the veteran as to the effective date 
element of his claim, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the service-connection claim in this 
case, any questions as to the effective date to be assigned 
is moot, as there is no effective date to assign.

Thus, the AMC's September 2004 letter complied with all of 
the elements of the notice requirement.  This letter and the 
AMC's November 2004 SSOC constituted subsequent VA process 
that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

Moreover, VA obtained all identified treatment records.  In 
addition, as directed by the Board, the AMC asked the veteran 
in a December 2004 letter about any blood transfusions and 
obtained additional service medical records from the National 
Personnel Records Center (NPRC).  The Board notes that Dr. 
"J.P." stated in a June 2004 letter that the veteran 
"lives from SS disability."  However, he made this 
statement in a letter describing the veteran's service-
connected psychiatric disability as well as his circular-
vascular disease of the right leg.  Moreover, the veteran has 
not himself indicated that he is receiving SSA disability 
records in response to multiple VA letters requesting 
information relating to his claim, including the September 
2004 letter asking the veteran to let VA know about any other 
evidence that would support his claim and to send any 
additional evidence in  his possession.  Thus, the evidence 
indicates that if the veteran is in fact receiving SSA 
disability payments, he is receiving them for a disorder or 
disorders other than those for which he is claiming service 
connection herein, and he did not indicate otherwise in 
response to letters asking him for additional information 
regarding his current claim.  VA is therefore not obligated 
to take further action regarding the possibility that there 
are SSA records that relate to disabilities other than the 
one for which the veteran is currently claiming service 
connection.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187-188 (2002) (requiring VA to obtain SSA disability records 
where the veteran was receiving SSA disability benefits for 
the same disorder, schizophrenia, for which he was seeking VA 
benefits).  See also 38 C.F.R. § 3.159(c)(2)(i) (2005) 
(requiring claimants to cooperate fully with VA's reasonable 
efforts to obtain relevant Federal records); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.").  In addition, there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  

As there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.  Therefore, 
under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  When a disease is 
shown to be chronic in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

During service, the veteran was admitted to the emergency 
room of Bad Cannstatt Army Hospital in August 1969 with 
jaundice, and was diagnosed with "serum hepatitis."  
Although the veteran at some point denied using intravenous 
drugs, the hospital admission report indicates that he 
subsequently admitted that he had done so.  The Board notes 
that, although other medical records refer to intravenous 
drug use, the veteran denied any such actions at the May 2002 
Decision Review Officer (DRO) conference.  In any event, the 
October 1969 discharge diagnosis indicated serum hepatitis 
suspected on basis of history of drug abuse, treated and 
improved.  

The veteran was transferred to Landstahl Army hospital where 
he was treated from October to November 1969 and diagnosed 
with a psychotic reaction (drug induced) and serum hepatitis.  
The June 1971 separation examination indicated that the 
veteran had serum hepatitis, secondary to self injection, 
without sequelae, and liver status was normal.  Thus, the in-
service medical records reflect that the hepatitis that the 
veteran had in service was acute and transitory and resolved 
without residual disability.  He therefore did not have a 
chronic disorder in service or the residuals thereof 
secondary to hepatitis.

In addition, there is no evidence of continuity of 
symptomatology.  There was no hepatitis noted at the 
September 1971 VA examination, and the liver was not enlarged 
on palpation.  Moreover, all systems, including the abdomen 
and viscera and endocrine systems, were normal at the March 
1985, June 1986, and December 1992 examinations conducted as 
part of the veteran's Air Force Reserve duty.

Further, there is some question as to whether the veteran in 
fact has hepatitis B that constitutes a disability under VA 
law.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on 
the definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself").  For example, an 
October 1998 letter from Dr. "G.Z." indicated that the 
veteran was hepatitis B DNA negative, but that he had 
hepatitis C.  Dr. "G.Z." concluded that the veteran was 
either a healthy carrier with only the hepatitis C antibody 
but no demonstrable virus, or, more likely, was exposed to 
hepatitis B and is now immune to it.  Thus, Dr. "G.Z." 
concluded, the veteran was at best immune and at worst a 
healthy carrier, with the more important issue being 
hepatitis C, although the veteran did not have significant 
liver function abnormalities.  This conclusion is supported 
by the February 2000 liver biopsy findings of hepatitis C, 
and VA outpatient treatment (VAOPT) notes of hepatitis C 
without mention of hepatitis B in November 2004, December 
2004, and May 2005.  A March 2004 VAOPT note indicated that 
the veteran tested negative for hepatitis B surface antibody.  
However, at the August 2002 VA examination, the veteran had 
serum markers for hepatitis A, B, and C.  The veteran denied 
drug use, stating that the SMRs were in error, and the VA 
examiner stated, "If the veteran did in fact take drugs 
intravenously, it is more likely than not that he had 
hepatitis B and/or a diagnosis at that time which would be 
called non A non B hepatitis which is now clear cut hepatitis 
C."  The VA examiner noted that the veteran had blood 
transfusions in 1971 and 1972 from which he might have gotten 
hepatitis B and/or C.  He concluded that it is not clear cut 
what the veteran had in service, and that it was more than 
likely that the veteran obtained hepatitis B and/or C after 
blood transfusions for his facial surgeries.

The Board notes that neither the facial surgeries referred to 
by the August 2002 VA examiner nor any other surgeries or 
documents indicate that the veteran has ever received blood 
transfusions at any time.  These include the SMRs, the 
November 1973 VA mandibular subapical osteotomy operation 
report indicating estimated blood loss of 300 ccs, and the 
March 1974 VA horizontal sliding augmentation genioplasty 
indicating estimated blood loss of 150 ccs.  Thus, the August 
2002 VA examiner's opinion does not constitute competent, 
probative evidence because it was unsupported by the evidence 
and in fact mischaracterized the evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  In addition, the veteran's January 2005 
statement in response to the AMC's request for information 
regarding any blood transfusions indicated only that the 
veteran had no blood transfusions prior to service, and did 
not indicate any transfusions during or after service.

Thus, to the extent that the positive hepatitis B serum test 
at the August 2002 VA examination indicates that the veteran 
has a hepatitis B disability, this disability did not arise 
for many years after service and the evidence reflects that 
it is not otherwise related to the hepatitis that the veteran 
had in service.  As to the veteran's hepatitis C, should he 
desire to claim service connection for this disorder, the 
matter is referred to the RO for appropriate development and 
consideration.

The preponderance of the competent, probative evidence of 
record thus reflects that the veteran did not have chronic 
hepatitis B in service, to the extent he has this disorder it 
did not arise for many years thereafter, and it is not 
otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for hepatitis B must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for hepatitis B is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


